         Case 2:19-cv-00501-AJS Document 103 Filed 08/05/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                                  Civil Action No. 2:19-cv-0501-AJS

                       Plaintiffs,                     LEAD CASE
       v.

DOCUSIGN, INC.,

                  Defendant.
______________________________________


KAREN CLARK,                                           Civil Action No. 1:19-cv-00135

                       Plaintiff,                      MEMBER CASE
        v.

ALIBRIS, INC., and DOES 1-5,                           Electronically Filed

                       Defendant.

DEFENDANT ALIBRIS, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       NOW COMES Defendant, Alibris, Inc. (“Defendant”), by and through its attorneys, and

pursuant to Fed. R. Civ. P. 12(b)(1) and12(b)(6), move this Honorable Court to dismiss

Plaintiff’s Complaint because this Court lacks subject matter jurisdiction and Plaintiff’s

Complaint does not allege a cognizable theory of liability under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”).

       1.      Based on the arguments advanced in Defendant’s Memorandum of Law,

Defendant’s website-only business is not considered a place of public accommodation, and

dismissal of Plaintiff’s Complaint is proper under 12(b)(6) because Plaintiff does not have a

cognizable theory of liability under the ADA.

       2.      In addition, Plaintiff’s Complaint should be dismissed under 12(b)(1) because this

Court lacks subject matter jurisdiction facially and factually because Defendant’s website-only

                                                 1
         Case 2:19-cv-00501-AJS Document 103 Filed 08/05/19 Page 2 of 3




does not present a sufficient nexus to provide subject matter jurisdiction and the allegations of

non-compliance with the ADA have been addressed and are moot.

       3.      Arguments and authority in support of this Motion are set forth in Defendant’s

Memorandum of Law, filed contemporaneously, and are incorporated herein by reference.

       WHEREFORE, for the reasons stated above, Movant requests that this Honorable Court

enter judgment in favor of Defendant., Alibris, Inc., dismissing Plaintiff’s Complaint with

prejudice, and for such other and further relief as this court deems equitable and just.

Dated: August 5, 2019.

                                                      Respectfully submitted,

                                                      /s/ Thomas J. Nitschke, Esq.
                                                      Thomas J. Nitschke, Esq.
                                                      ARDC No. 6225740
                                                      Blaise and Nitschke, P.C.
                                                      123 N. Wacker Dr., Suite 250
                                                      Chicago, IL 60606
                                                      T: (312) 448-6602
                                                      F: (312) 803-1940
                                                      Email: tjnitschke@blaisenitschkelaw.com
                                                      Attorney for Defendant Alibris, Inc.




                                                 2
         Case 2:19-cv-00501-AJS Document 103 Filed 08/05/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Motion to

Dismiss Plaintiff’s Complaint was served upon all counsel of record via the Court’s ECF electronic

filing system this 5th day of August, 2019.

                                                    Respectfully submitted,

                                                    /s/ Thomas J. Nitschke, Esq.
                                                    Thomas J. Nitschke, Esq.
                                                    ARDC No. 6225740
                                                    Blaise and Nitschke, P.C.
                                                    123 N. Wacker Dr., Suite 250
                                                    Chicago, IL 60606
                                                    T: (312) 448-6602
                                                    F: (312) 803-1940
                                                    Email: tjnitschke@blaisenitschkelaw.com
                                                    Attorney for Defendant Alibris, Inc.




                                                3
